IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41666

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 677
                                                 )
        Plaintiff-Respondent,                    )     Filed: August 18, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
ADAM ANDREW NELSON,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
        Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                 )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
        County. Hon. Lynn G. Norton, District Judge.

        Judgment of conviction and unified sentence of fifteen years, with a minimum
        period of confinement of three years, for possession of a controlled substance,
        enhanced for being a persistent violator, affirmed.

        Deborah Whipple of Nevin, Benjamin, McKay & Bartlett, LLP, Boise. for
        appellant.

        Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
        Attorney General, Boise, for respondent.
                  ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
        Adam Andrew Nelson was found guilty of possession of a controlled substance, I.C. §
37-2732(c), and being a persistent violator, I.C. § 19-2514. The district court sentenced Nelson
to a unified term of seven years, with a minimum period of confinement of three years, enhanced
by an additional indeterminate term of eight years for being a persistent violator. The district
court ordered that Nelson’s sentence run concurrent with other unrelated sentences. Nelson
appeals. 1


1
     Nelson was also found guilty and sentenced for misdemeanor possession of drug.
However, he does not challenge this sentence on appeal.

                                                1
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Nelson’s judgment of conviction and sentence are affirmed.




                                                   2